Case 2:17-cv-00843-SU   Document 82-1   Filed 10/08/18   Page 1 of 13
Case 2:17-cv-00843-SU   Document 82-1   Filed 10/08/18   Page 2 of 13
Case 2:17-cv-00843-SU   Document 82-1   Filed 10/08/18   Page 3 of 13
                                      Case 2:17-cv-00843-SU    Document 82-1           Filed 10/08/18      Page 4 of 13

Lostine Commercial Thinning Guidelines                                                                              clumping around shallow rooted species like
         Common to all units:                          ●   Generally select for removal Douglas-fir and             Engelmann spruce where available.
                                                           western larch trees with a Hawksworth
  ●   Retain all trees greater than 21” dbh, except        Dwarf Mistletoe ratings greater than 3.              ●   Select for removal any trees with indicators
      those that are danger trees. These identified        Some western larch with ratings greater than             of pathogenic diseases or insect infestations
      trees will be marked in blue.                        3 may be retained that are isolated from
                                                           other host species, and also exhibits high        Danger Tree Guidelines
  ●   Do Not mark non-danger trees > than 25”              vigor that could be produce viable cone
      dbh.                                                 crops.                                               ●   Mark all danger trees >21” dbh with blue
                                                                                                                    paint that have an imminent or likely failure
  ●   Focus on reserving well-spaced dominant         Hawksworth 6-class Mistletoe Rating System                    potential.
      and co-dominant conifers exhibiting quality                                                               ●   Danger trees that leaning towards roads or
      form, vigorous growth, balanced crowns,                                                                       with a <15o lean away from road and are
      and generally a live crown ratio of greater                                                                   within 1.5 times the total tree height from
      than 30 percent. However, unique trees such                                                                   the road/target are to be marked for felling
      as open-grown “wolf trees” with cavities,                                                                     and/or removal.
      broken tops, and complex crowns will
      occasionally be reserved. Spacing will vary                                                               ●   All dead trees have at least a likely failure
      as needed to provide sufficient space for the                                                                 potential, except for Douglas-fir &
      expansion of reserve tree crowns.                                                                             Western larch >10” dbh with all its bark,
                                                                                                                    some foliage, and fine branches.
  ●   Release or culture around viable (at least
      30% LCR) dominant western larch,                                                                          ●   True firs with Indian paint fungus that have
      ponderosa pine and Douglas-fir trees                                                                          at least one conk larger than 6” or multiple
      approximately10’ from the crown dripline.                                                                     small conks are considered to have an
      Do Not culture around any of these trees                                                                      imminent or likely failure potential
      that have mistletoe or otherwise have
                                                       ●   Where Douglas-fir or western larch over 21”
      morphological characteristics of poor form
                                                           dbh are infected with Dwarf Mistletoe, try to
      and growth.

  ●   Gap creation of up to ½ acre in size (104’ x
      104’ or 83’ radius) is allowed around
      healthy dominant western larch and where
      pockets of decadent lodgepole pine are
      encountered. Gaps should not represent
      more than five percent of any unit’s total
      area.
                                                           select for removal any host species within
  ●   When aspen is encountered that is above              50 feet.                                             ●   Trees with > 1 “Cow Pie” conk have at least
      browse height (approximately 10 feet) select                                                                  a likely or imminent failure potential. Will
      all conifers that are less than 21” dbh for      ●   Provide approximately 1 to 3 clumps per                  likely only be found on Douglas-fir.
      removal within 50 feet of the bole.                  acre of three or more trees. Spatially vary
                                                           the clumps throughout the units and focus
  ●   Retain all aspen & cottonwood >7” dbh

                                                                                                                    Declaration of Robert Klavins
                                                                                                                                Exhibit B, page 1
                                      Case 2:17-cv-00843-SU     Document 82-1            Filed 10/08/18      Page 5 of 13




                                                        ●   Generally, any live tree with at least one
                                                            conk is considered at least of likely failure
   ●   Douglas-fir & Western larch with one red             potential, except for those previously
       ring conk with open cracks or more than              mentioned like Indian Paint and Red Ring
       three conks >6” wide are considered to be at         fungi.
       least of likely failure potential.
                                                        ●   Lodgepole pine with atropellis canker that         Species Hierarchy for Retention:
                                                            has resulted in <50% sound wood at the
                                                            bole’s cross section.
                                                                                                               Species retention will generally be
                                                        ●   Trees with dead dwarf mistletoe brooms             prioritized in accordance with the following
                                                            >10’ in diameter                                   list. However, exceptions should be made
                                                                                                               based on an evaluation of the quality of the
                                                        ●   Forked or multiple topped trees with open
                                                                                                               leave trees. For example, a western larch
                                                            cracks, decay or conks
                                                                                                               exhibiting low vigor or infected with dwarf
                                                        ●   Leaning and/or “root-sprung” with a recent         mistletoe should not be selected over a high
                                                            lean as evidenced by freshly disturbed soil        vigor tree of a subordinate species in this list
Danger Tree Guidelines (cont.)
                                                        ●   Trees with undermined or severed roots that            1.   Ponderosa pine & Western larch
                                                            have >25% of the structural roots exposed
   ●   Engelmann spruce tomentosus root and butt
       rot with >1 conk.                                                                                           2.   Douglas-fir
                                                        ●   Weeping frost cracks and open bole cracks
                                                            are a likely failure potential                         3.   Engelmann spruce

                                                        ●   Dead tops on true firs and spruce is likely if         4.   Grand/white fir
                                                            less than 5 years since dieback & likely on
                                                            Douglas-fir if greater than 5 years since              5.   Subalpine fir
                                                            dieback.
                                                      Commercial Thinning Retention by Unit:                       6.   Lodgepole pine
                                                                                                               Group Select & Patch Cut Retention
                                                        ●   Do Not include snags or trees less than 7”
                                                            dbh in target retention
                                                                                                                        Declaration of Robert Klavins
                                                                                                                                    Exhibit B, page 2
                                      Case 2:17-cv-00843-SU   Document 82-1   Filed 10/08/18   Page 6 of 13

● Retain all trees greater than 21” dbh

●   In group select units, retain all viable
    western larch & ponderosa pine

                               Trees per
             Unit
                                 acre
    8a, 9a, 10a, 11a & 11b        0-5
    17a                            0
    18a & 19a                    5-10


             Miscellaneous

●   Mark trees for retention within 25” of
    identified “non-contiguous” Cat 4 streams,
    seeps and springs.

●   Mark trees in a pattern that protects cultural
    resources from both wildfire and harvest
    operations.

●   Mark leave trees adjacent to pre-historical
    cultural resource site in Unit 19 minimally.
    Just butt marks and dash slightly above
    breast height that can be identified by an
    equipment operator. Use this marking
    strategy for approximately 100’ in radius
    from site.

●   Mark leave trees within site distance of
    roads, campgrounds, trails and other
    recreation sites on the side opposite of these
    features to maintain scenic quality.




                                                                                                       Declaration of Robert Klavins
                                                                                                                   Exhibit B, page 3
Case 2:17-cv-00843-SU   Document 82-1   Filed 10/08/18   Page 7 of 13




                                                                 Declaration of Robert Klavins
                                                                                Exhibit C, p. 1
Case 2:17-cv-00843-SU   Document 82-1   Filed 10/08/18   Page 8 of 13




                                                                 Declaration of Robert Klavins
                                                                                Exhibit C, p. 2
Case 2:17-cv-00843-SU   Document 82-1   Filed 10/08/18   Page 9 of 13
Case 2:17-cv-00843-SU   Document 82-1   Filed 10/08/18   Page 10 of 13
Case 2:17-cv-00843-SU   Document 82-1   Filed 10/08/18   Page 11 of 13
Case 2:17-cv-00843-SU   Document 82-1   Filed 10/08/18   Page 12 of 13
Case 2:17-cv-00843-SU   Document 82-1   Filed 10/08/18   Page 13 of 13
